DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose or suggest, inter alia, a power supply control device comprising: a charge control circuit enables a charge mode of the charge circuit when the detection circuit detects that the power supply voltage is lower than the first threshold voltage, and disables the charge mode when the detection circuit detects that the power supply voltage reached the second threshold voltage, and the charge control circuit sets charge capacity of the charge circuit in a second charge mode period in which the charge mode is subsequently enabled according to a length of a first charge mode period in which the charge mode is enabled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0304031 Inoue et al. disclose a power supply control device; US 2018/0026523 Nate discloses a switching power supply device; US 2016/0344288 Tadamasa discloses a step down power supply device; US Yamane disclose a switching power supply system; US 2012/0113685 Inukai discloses a power supply system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/GARY L LAXTON/Primary Examiner, Art Unit 2896                                        5/04/2022